    Case 4:16-cv-01670 Document 384 Filed on 03/31/21 in TXSD Page 1 of 7




            IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF TEXAS
                     HOUSTON DIVISION

    DHI GROUP, INC. F/K/A DICE
    HOLDINGS, INC. AND
    RIGZONE.COM, INC.,

                       Plaintiffs,
       v.                                    Civil Action No. 16-1670
    DAVID W. KENT, JR., SINGLE
    INTEGRATED OPERATIONS
    PORTAL, INC. D/B/A OILPRO
    AND OILPRO.COM, ET AL.,
                   Defendants.



 PLAINTIFFS’ RESPONSE TO OILPRO AND DAVID W. KENT, JR.’S
     OBJECTIONS TO PLAINTIFFS’ PROPOSED JUDGMENT

      In their Objections to Plaintiffs’ Proposed Judgment, Defendants once

again ignore unfavorable facts and unfavorable established law. Moreover,

Defendants’ claim for $3,292,800.00 as an offset for “restitution” is not

supported by the factual basis for the restitution award and ignores the fact

that not only was the restitution based on Kent’s plea bargain to his violation

of the Computer Fraud and Abuse Act (CFAA), but also his restitution

included monies specifically allocated to “costs associated with remediation

and investigation of the offense.” See Oct. 5, 2017 Letter to Judge Cote from


                                      1
     Case 4:16-cv-01670 Document 384 Filed on 03/31/21 in TXSD Page 2 of 7




U.S. Attorney, Case 1:16-cr-00385-DLC Docket No. 53 (Attached as Ex. 1).

Of course, the jury did not award either Plaintiff any such damages. Yet in

addition to asserting that restitution paid to one company should be applied

to an award to a separate company, Defendants are also claiming credit for

restitution unrelated to either the damages awarded to Rigzone or the

damages awarded to DHI.

    1. Corporate Separateness Matters.

       It is an indisputable fact that Kent paid restitution to “DHI Group,

Inc.,” his “victim” under the plea agreement. Neither the Declaration of Dan

Cogdell, nor the other documents Defendants have attached in support of

their Objections change that underlying fact, supported by the actual

restitution documents. 1 No monies were paid to Rigzone.com, Inc. Kent

and his criminal attorneys did not designate Rigzone.com, Inc. as a victim to

which restitution would be paid. Yet despite having notice that both entities




1 Specifically, the Restitution Order, attached as Ex. 1 to Plaintiffs’ Proposed Final
Judgment states that the monies were paid to “the victim of the offense charged in Count
One: DHI Group, Inc.” Moreover, the Criminal Judgment, attached as Ex. 3 to
Defendants’ Objections, states that “The defendant shall pay restitution in the amount of
$3,292,800.00 to the victim set forth on page 6.” (See p. 5). On page 6, the “victim” is again
identified as the DHI Group, Inc.

                                              2
    Case 4:16-cv-01670 Document 384 Filed on 03/31/21 in TXSD Page 3 of 7




sued him for civil damages, approximately fifteen months before the plea

agreement, Kent agreed to pay restitution solely to DHI Group, Inc.

       Now Kent wants this Court to ignore that inconvenient fact and

requests that his restitution (for specific damages) to the parent corporation

offset a damages award to a subsidiary. 2 Unfortunately for Kent, corporate

separateness is a fundamental principle of U.S. law. See e.g. Al Rushaid v.

National Oilwell Varco, Inc., 757 F.3d 416, 423 (5th Cir. 2014) (“Imputing to a

party the actions of its codefendants merely on the ground that the entities

are jointly owned or controlled or share representation would contravene

the fundamental principle of corporate separateness.”) There is nothing in

the record to suggest that DHI Group, Inc. was the alter-ego for

Rigzone.com, Inc., nor is there any other basis to pierce the corporate veil.

Indeed, Defendants’ counsel, while arguing that the resume database was

owned solely by the “Rigzone entity,” and not jointly, told the Court that

“we respect the boundaries between the Rigzone entity and the parent

corporation.” Docket No. 372 at 76:4-7 (Jury Trial Day 6 Transcript).




2At one time, Rigzone.com Inc., was a wholly owned subsidiary of DHI Group, Inc., but
at the time of this trial, that was no longer the case with the majority interest held by an
entity called RZHC. See Docket No. 360-2 at 221:12-16 (Jury Trial Day 3 Transcript).

                                             3
    Case 4:16-cv-01670 Document 384 Filed on 03/31/21 in TXSD Page 4 of 7




     And just as the fundamental principle of corporate separateness

prevents a parent corporation from being required to assume the liabilities

of its separate subsidiaries, the same principle prevents the parent from

owning the assets as well. Indeed, Kent’s counsel agreed: “[T]he owner of

Rigzone may benefit if Rigzone gest a recovery because the value of Rigzone

would go up . . .” Docket No. 372 at 76:10-13 (Jury Trial Day 6 Transcript)

(emphasis added).

     Moreover, Defendants’ reliance on the “one satisfaction rule” is

unavailing to prevent Rigzone.com, Inc.’s recovery. The very case they cite,

and indeed the language they quote, Stewart Title, specifically notes that the

rule’s purpose is “to prevent a plaintiff from obtaining more than one

recovery.” As noted above, and as litigated throughout this case, there have

always been two separate Plaintiffs: DHI Group, Inc., and Rigzone.com, Inc.

  2. Defendant Overstates the Maximum Potential Restitution Offset.

     While Plaintiffs believe there is no basis to apply Kent’s payment of

restitution to the DHI Group, Inc. to an award of damages to Rigzone.com,

Inc., Plaintiffs concede that it is possible that the criminal restitution

payment may offset the DHI Group, Inc.’s separate jury award for damages

from Misappropriation of Confidential Information.        That claim, while

                                      4
    Case 4:16-cv-01670 Document 384 Filed on 03/31/21 in TXSD Page 5 of 7




broader than misappropriation of just the resume database, included the

resume value as part of the claim, and Plaintiffs agree that a significant

portion of the restitution award was based on the value of the

misappropriated resumes.

      However, Defendant repeatedly asserts that he is entitled to a

restitution credit of $3,292,800.00. However, his arguments in Court as well

as all of his filings on the subject are silent as to the fact that the restitution

award included monies specifically based on the costs of remediation and

investigation under CFAA; damages not awarded by the jury. Indeed, the

Department of Justice’s breakdown of the two components of the restitution

award demonstrates that $2,932,800.00 was allocated to “the market value of

the data that was unlawfully accessed and copied” and $360,000.00 was

specifically allocated to the “costs associated with remediation and

investigation of the offense.” See Oct. 5, 2017 Letter (Attached as Ex. 1).

Thus, even if the Court were to find that the restitution payment offsets DHI

Group, Inc.’s award of damages for Misappropriation of Confidential

Information, the maximum amount of the offset would be $2,932,800.00. 3



3 DHI Group, Inc.’s award of damages, plus prejudgment interest to the day of the wire
transfer, totals $2,673,438.33 and thus could be completely offset by the restitution

                                          5
    Case 4:16-cv-01670 Document 384 Filed on 03/31/21 in TXSD Page 6 of 7




payment. However, in the unlikely event that the Court ignores the established law on
corporate separateness and applies the restitution payment against the Rigzone.com,
Inc.’s award for trade secrets damages, Defendant is mistaken that “no party shall recover
any amount on any claim.” See Defendant’s Proposed Final Judgment, Docket No. 381-1.
In such a circumstance, Plaintiffs are entitled to prejudgment interest on the total award
until the date of the wire transfer, and then to prejudgment interest on that sum, less the
$2,932,800.00 restitution payment for the value of the misappropriated resumes, from the
date of the wire transfer until the entry of Final Judgment. Under that scenario,
Rigzone.com, Inc. would still be due $317,538.18.

                                            6
    Case 4:16-cv-01670 Document 384 Filed on 03/31/21 in TXSD Page 7 of 7




                                 Respectfully Submitted,

                                 JORDAN, LYNCH & CANCIENNE PLLC

                                 By: /s/ Walter Lynch
                                  Walter Lynch
                                  State Bar No. 24046330
                                  Federal ID No. 965265
                                  Amir Halevy
                                  State Bar No. 24065356
                                  Federal ID No. 1259956
                                  Joseph (“Jeb”) W. Golinkin II
                                  State Bar No. 24087596
                                  Federal ID No. 2515657
                                  1980 Post Oak Blvd., Ste. 2300
                                  Houston, Texas 77056
                                  713-955-4020 (Telephone)
                                  wlynch@jlcfirm.com
                                  ahalevy@jlcfirm.com
                                  jgolinkin@jlcfirm.com




                              Certificate of Service
I certify that March 31, 2021, I electronically filed the foregoing with the
Clerk of court using the CM/ECF system, which will send notification of this
filing to all counsel of record in this case.

                                               /s/ Walter Lynch
                                               Walter Lynch




                                     7
